          Case 1:18-cv-11188-LJL Document 29
                                          30 Filed 08/17/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
An s                                                 Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     August 17, 2021
Via ECF                                                7KHUHTXHVWIRUDQDGMRXUQPHQWLV*5$17('
Honorable Lewis J. Liman                               7KHKHDULQJLVUHVFKHGXOHGIRU6HSWHPEHU
United States District Judge                           DWDP3DUWLHVDUHGLUHFWHGWRGLDOLQWRWKH
Daniel Patrick Moynihan United States Courthouse       &RXUW VWHOHFRQIHUHQFHOLQHDWDQG
500 Pearl Street, Room 701                             XVHDFFHVVFRGH
New York, New York 10007                                               
       Re:     United States of America v. Juedra Superette, Inc., et al., 18 Civ. 11188 (LJL)

Dear Judge Liman:

        This Office represents plaintiff the United States of America (the “United States”) in the
above-referenced matter. I write respectfully to request an adjournment of the August 25, 2021
hearing on the United States’ default motion. See ECF No. 28. This is the first request for an
adjournment of this hearing. I request the adjournment because I will be out of the office on
vacation that week, and respectfully request that the hearing be rescheduled for a date after my
return, on or after August 30, 2021. In the event the Court reschedules the hearing, the United
States will serve defendants with notice of the new hearing date.

       We thank the Court for its consideration of this request.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York

                                                 By: s/ Natasha W. Teleanu        _____
                                                    NATASHA W. TELEANU
                                                    Assistant United States Attorney
                                                    Telephone 212-637-2528
                                                    Facsimile 212-637-2786
                                                    E-mail: natasha.teleanu@usdoj.gov



cc: Christina Jonathan, Esq. (via email)
    Berkman, Henoch, Peterson, Peddy & Fenchel, P.C.
    100 Garden City Plaza
    Garden City, NY 11530
    (516) 222-6200
    Email: c.jonathan@bhpp.com
